Citation Nr: 0603570	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
condition, to include as a residual of herbicide exposure.

3.  Entitlement to service connection for a neck condition, 
to include as a residual of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to October 
1970.

The matter is before the Board of Veterans' Appeals (Board), 
in part, from a rating decision promulgated by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in December 1991, which denied the claim for 
service connection for wounds of the head and back.  The 
veteran properly perfected his appeal and Board ordered 
further development of the claim by an April 1996 remand.  In 
that remand, the Board noted that the appeal encompassed 
head, back and neck disabilities as separate from the 
previously denied concussion residuals.  The remand also 
included a claim for PTSD, and another appeal regarding 
cancer subsequently arose at the RO.  Following a December 
1997 RO decision, the veteran withdrew his appeal with 
respect to the PTSD and cancer claims.  It appears that the 
RO inadvertently closed the appeal with respect to the head 
and back wound claim at that time, without returning it to 
the Board for further adjudication.  Subsequent claims on 
this issue have been treated as claims to reopen.

In the veteran's April 1990 claim for service connection of 
his head and back, he related neck and back pain to Agent 
Orange.  In October 1990, the veteran was informed that 
immediate action would not be taken on his claim, pending the 
promulgation of new regulations, which address herbicide 
exposure.  The RO first adjudicated the veteran's claim for 
service connection of his cervical and lumbar spine as 
residuals of herbicide exposure in May 2002.  The veteran 
perfected his appeal with this decision in July 2003, and a 
Supplemental Statement of the Case (SSOC) was issued that 
month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  Additionally, pursuant to 
the VCAA, the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO adjudicated the veteran's claims for residuals of head 
and neck wounds in a September 2003 rating decision, which 
found no new and material evidence to reopen.  However, the 
appeal now for consideration is actually derived from the 
initial head and back claims, remanded by the Board in April 
1996 and still pending review by the Board.  Thus, the claim 
requires consideration on the merits, not under the new and 
material evidence standard.  Accordingly, the RO must 
readjudicate the head, neck, and back claim on a de novo 
basis.  As additional evidence has been submitted since the 
last SSOC in December 1997 with respect to this claim, an 
SSOC must be issued, which considers all of the evidence 
received since that time.  38 C.F.R. § 19.31 (2005).

Moreover, the record fails to reveal that the veteran has 
been provided fully compliant VCAA notice with respect to his 
claims.  Although the veteran was sent a VCAA notice letter 
in July 2003, such advised him to submit new and material 
evidence with respect to his claim.  Because the appeal of 
the initial denial of service connection is still pending, 
new and material evidence is not required.  Thus, on remand 
VCAA notice pertaining to the claims for service connection 
must be provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 at 125(2005) (noting that, under some circumstances, an 
appellant could demonstrate that the notice provided was 
sufficiently confusing.  

Finally, the record reveals that the veteran receives 
treatment at the VA facilities in Richmond, Virginia, and 
Beckley, West Virginia.  Thus, on remand, treatment records 
from July 2003, the date of the last treatment report 
contained in the claims file, to the present should be 
requested.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claims for 
service connection.  See also 38 C.F.R. 
§ 3.159 (2005).  

2.  The RO should obtain VA treatment 
records from the VA medical centers in 
Richmond, Virginia, and Beckley, West 
Virginia, dating from July 2003 to the 
present.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

